122 F.3d 1075
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.United STATES of America, Plaintiff-Appellee,v.SAMUEL WEISSBERG, Defendant-Appellant.
No. 95-55142.
United States Court of Appeals, Ninth Circuit.
Aug. 19, 1997.Submitted August 7, 1997**

Appeal from the United States District Court for the Southern District of California Marilyn L. Huff, District Judge, Presiding
Before:  BROWNING, BRUNETTI, and TROTT, Circuit Judges.


1
MEMORANDUM*


2
Weissberg argues he was denied due process because his sentence was based on a "presumption" that he possessed Dmethamphetamine and because the government failed to establish the type of methamphetamine involved which was part of its burden of proof.  This argument asserts a computational error in Weissberg's presentence report, and "computational errors in a petitioner's presentence report do not give rise to a constitutional issue."  United States v. McMullen, 98 F.3d 1155, 1157 (9th Cir.1996).  Since Weissberg did not raise this issue at sentencing or on direct appeal, he may not raise it in a § 2255 petition.  See id.


3
Weissberg argues he was provided ineffective assistance of counsel.  Weissberg bears the burden of demonstrating his counsel's behavior was objectively unreasonable.  See United States v. Quitero-Barraza, 78 F.3d 1344, 1348 (9th Cir.1995).  In light of McMullen, failure to investigate whether the drug involved was Dmethamphetamine or L-methamphetamine was objectively reasonable in the absence of any suggestion that the drug involved was Lmethamphetamine.  See McMullen, 98 F.3d at 1158.   Because Weissberg did not allege his trial counsel was told the substance was Lmethamphetamine, Weissbergnn has not made the specific factual allegations which, if true, might entitle him to relief.


4
AFFIRMED.



**
 The panel finds this case appropriate for submission without oral argument pursuant to 9th Cir.  R. 34-4 and Fed.  R.App. P. 34(a)


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3